DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 5-8 and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Analysis for claims 5-8:
Step 1 – Statutory Category
	Claim 5 recites a method and is therefore a process/apparatus.

	Step 2A, Prong One – Recitation of a Judicial Exception
	Claim 5 recites:
comparing a determined CNO of a SV signal with a threshold
identifying whether the SV signal is a true SV signal or a false SV signal when the determined CNO is less than the threshold by comparing a determined carrier frequency of the SV signal with a lookup table

	These steps fall within the mental processes grouping of abstract ideas enumerated in the 2019 PEG because they recite observations and evaluations that can be performed in the human mind.
	Claim 5 therefore recites an abstract idea. 

	Step 2A, Prong Two – Practical Application
	Claim 5 further recites:
determining a CNO of a SV signal; and 
determining a carrier frequency of the SV signal.
However these steps include within their scope mere insignificant extra-solution activity, i.e. data gathering. As the claim does not recite actually receiving the SV signal, the determining of CNO and carrier frequency may comprises merely receiving these quantities from elsewhere.
Claim 5 further recites:
the method performed by an electronic device of a global navigation satellite system (GNSS).
However the electronic device includes within its scope generic computer equipment that is merely used as a tool to perform the abstract idea, and the language “of a GNSS” merely generally links the use of the judicial exception to a particular technological environment or field of use.
These elements therefore do not integrate the judicial exception into a practical application of the exception.
	
 	Step 2B – Inventive Concept
As discussed in Step 2A, Prong Two above, the additional elements recited in the claim include insignificant extra-solution activity and a general link to a particular technological environment or field of use. These elements therefore do not amount to significantly more than the abstract idea itself, i.e. they do not amount to an inventive concept. Claim 5 is therefore not patent eligible.

Claim 6 merely further describes the look-up table, and claims 7-8 merely further describe the abstract idea. The limitations of claims 6-8 therefore do not integrate the abstract idea into a practical application or add significantly more. 

Analysis for claims 15-20:
Step 1 – Statutory Category
	Claim 15 recites a method and is therefore a process/apparatus.

	Step 2A, Prong One – Recitation of a Judicial Exception
	Claim 15 recites:
comparing a determined CNO of a SV signal with a look-up table; and
identifying whether the SV signal is a true SV signal or a false SV signal when the determined carrier frequency matches a value in the look-up table.

	These steps fall within the mental processes grouping of abstract ideas enumerated in the 2019 PEG because they recite observations and evaluations that can be performed in the human mind.
	Claim 15 therefore recites an abstract idea. 

	Step 2A, Prong Two – Practical Application
	Claim 15 further recites:
determining a carrier frequency of a SV signal; and 
However this steps includes within its scope mere insignificant extra-solution activity, i.e. data gathering. As the claim does not recite actually receiving the SV signal, the determining of carrier frequency may comprises merely receiving these quantities from elsewhere.
Claim 15 further recites:
the method performed by an electronic device of a global navigation satellite system (GNSS).
However the electronic device includes within its scope generic computer equipment that is merely used as a tool to perform the abstract idea, and the language “of a GNSS” merely generally links the use of the judicial exception to a particular technological environment or field of use.
These elements therefore do not integrate the judicial exception into a practical application of the exception.
	
 	Step 2B – Inventive Concept
As discussed in Step 2A, Prong Two above, the additional elements recited in the claim include insignificant extra-solution activity and a general link to a particular technological environment or field of use. These elements therefore do not amount to significantly more than the abstract idea itself, i.e. they do not amount to an inventive concept. Claim 15 is therefore not patent eligible.

Claims 16, 17, and 20 merely further describe the abstract idea.  Claim 18 merely recites further data-gathering. Claim 19 merely further describes the abstract idea and recites an additional data-gathering step. The limitations of claims 16-20 therefore do not integrate the abstract idea into a practical application or add significantly more.

Claim Rejections - 35 USC § 102
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co.v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scheitlin (US 20140152498 A1).

Regarding claim 5, Scheitlin (US 20140152498 A1) teaches a method performed by an electronic device of a global navigation satellite system (GNSS) (100, Fig. 1), the method comprising:
determining a carrier-to-noise density ratio (CNO) of a satellite vehicle (SV) signal (C/NO_inst 304, Fig. 3); and
comparing the determined CNO of the SV signal with a threshold (304, Fig. 3).
The broadest reasonable interpretation of method claim 5 requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. The steps recited in claim 5 lines 5-10 are not required to be performed unless the determined CNO is less than the threshold. See MPEP 2111.04 II and Ex parte Schulhauser. The broadest reasonable interpretation of claim 5 therefore does not require the steps:
identifying whether the SV signal is a true SV signal or a false SV signal when the determined CNO is less than the threshold,
wherein identifying whether the SV signal is a true SV signal or a false SV signal comprises: 
determining a carrier frequency of the SV signal; and 
comparing the determined carrier frequency with a look-up table.
For completeness, Examiner notes that Scheitlin teaches the step of identifying whether the SV signal is a true SV signal or a false SV signal when the determined CNO is less than the threshold (306, Fig. 3).

Claims 6-8 recite further limitations that are not required to be performed when the condition that the determined CNO is less than the threshold is not met.

Allowable Subject Matter

Claims 1-4 and 9-14 are allowed. Claims 15-20 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 101 set forth in this office action.

The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1-4, the closest prior art (Scheitlin US 20140152498 A1) teaches an electronic device for a GNSS (100, Fig. 1), the electronic device comprising:
an antenna configured to receive a SV signal (attached to GNSS receiver 110); and
a processor (104) configured to:
determine a carrier-to-noise density ratio (CNO) of a satellite vehicle (SV) signal (C/NO_inst 304, Fig. 3); 
compare the determined CNO of the SV signal with a threshold (304, Fig. 3); and
identify whether the SV signal is a true SV signal or a false SV signal when the determined CNO is less than the threshold (306, Fig. 3).
	However Scheitlin does not teach or make obvious identifying whether the SV is a true or false SV by: 
determining a carrier frequency of the SV signal; and 
comparing the determined carrier frequency with a look-up table.

Regarding claims 9-14 and 15-20, the closest prior art (Scheitlin US 20140152498 A1) teaches an electronic device for a GNSS (100, Fig. 1), the electronic device comprising:
an antenna configured to receive a SV signal (attached to GNSS receiver 110); and
a processor (104) configured to:
determine a carrier-to-noise density ratio (CNO) of a satellite vehicle (SV) signal (C/NO_inst 304, Fig. 3). 
Scheitlin further teaches identifying whether the SV signal is a true SV signal or a false SV signal when the determined CNO is less than the threshold (306, Fig. 3).
	However Scheitlin does not teach or make obvious identifying whether the SV is a true or false SV by: 
comparing the determined carrier frequency with a look-up table that includes values associated with carrier frequencies or lock points of false SV signals for a model or type of the electronic device; and 
identifying whether the SV signal is a true SV signal or a false SV signal when the determined carrier frequency matches a value in the look-up table.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Sang (US 9439031 B2) teaches, for use in a GNSS device, an interference table comprising time periods and frequencies of high cellular-to-GNSS interference, wherein the GNSS device de-weights signals based on the interference table (6:6-33). 
Wietfeldt (US 9632184 B2) teaches a GNSS device (120, Fig. 2) coexisting with a plurality of radio access technology (RAT) transceivers (240, Fig. 2). The GNSS device comprises a coexistence manager (230, Fig. 2) that uses a look-up table of RAT events (TABLE 1) to select satellites from which to receive signals (abstract). 
Wu (US 8022869 B2, cited on IDS) teaches identifying a cross-correlation spur based on a mask table when CNO is less than a threshold (317-350, Fig. 3).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSI J GALT whose telephone number is (571)270-1469. The examiner can normally be reached Monday-Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSI J GALT/Primary Examiner, Art Unit 3648